Exhibit 10.01
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
September 23, 2009, (the “Effective Date”) is made and entered by and between
Symantec Corporation, a Delaware corporation (the “Company”), and Enrique T.
Salem (the “Executive”).
WITNESSETH:
     WHEREAS, the Executive is currently employed as the Company’s President and
Chief Executive Officer and has made and is expected to continue to make major
contributions to the short- and long-term profitability, growth and financial
strength of the Company;
     WHEREAS, the Company has determined that appropriate arrangements should be
taken to encourage the continued attention and dedication of the Executive to
his assigned duties without distraction; and
     WHEREAS, in consideration of the Executive’s employment with the Company,
the Company desires to provide the Executive with certain compensation and
benefits as set forth in this Agreement in order to ameliorate the financial and
career impact on the Executive in the event the Executive’s employment with the
Company is terminated for a reason related to, or unrelated to, a Change in
Control (as defined below) of the Company.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
the Company and the Executive agree as follows:
     1. Certain Defined Terms. In addition to terms defined elsewhere herein,
the following terms have the following meanings when used in this Agreement with
initial capital letters:
          (a) “Annual Base Salary” means the Executive’s annual base salary
rate, exclusive of bonuses, commissions and other incentive pay, as in effect
immediately preceding Executive’s Termination Date.
          (b) “Board” means the Board of Directors of the Company.
          (c) “Cause” means:
          (i) an intentional tort (excluding any tort relating to a motor
vehicle) which causes loss, damage or injury to the property or reputation of
the Company or its subsidiaries;

 



--------------------------------------------------------------------------------



 



          (ii) any crime or act of fraud or dishonesty against the Company or
its subsidiaries;
          (iii) the commission of a felony;
          (iv) habitual neglect of duties which is not cured within ten
(10) days after notice thereof by the Board to the Executive;
          (v) the disregard of written policies of the Company or its
subsidiaries which causes loss, damage or injury to the property or reputation
of the Company or its subsidiaries which is not cured within ten (10) days after
notice thereof by the Board to the Executive; or
          (vi) any material breach of the Executive’s ongoing obligation not to
disclose confidential information, and not to assign intellectual property
developed during employment.
          (d) “Change in Control” means:
          (i) any person or entity becoming the beneficial owner, directly or
indirectly, of securities of the Company representing forty (40%) percent of the
total voting power of all its then outstanding voting securities;
          (ii) a merger or consolidation of the Company in which its voting
securities immediately prior to the merger or consolidation do not represent, or
are not converted into securities that represent, a majority of the voting power
of all voting securities of the surviving entity immediately after the merger or
consolidation;
          (iii) a sale of substantially all of the assets of the Company or a
liquidation or dissolution of the Company; or
          (iv) individuals who, as of the date of the signing of this Agreement,
constitute the Board of Directors (the “Incumbent Board”) cease for any reason
to constitute at least a majority of such Board; provided that any individual
who becomes a director of the Company subsequent to the date of the signing of
this Agreement, whose election, or nomination for election by the Company
stockholders, was approved by the vote of at least a majority of the directors
then in office shall be deemed a member of the Incumbent Board.
          (e) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act
of 1986, as amended.
          (f) “Disability” means the (i) the Executive has been incapacitated by
bodily injury, illness or disease so as to be prevented thereby from engaging in
the performance of the Executive’s duties; (ii) such total incapacity shall have
continued for a period of six (6) consecutive months; and (iii) such incapacity
will, in the opinion of a qualified physician, be permanent and continuous
during the remainder of the Executive’s life.

2



--------------------------------------------------------------------------------



 



          (g) “Good Reason Termination” means:
          (i) a material diminution in the Executive’s base compensation below
the amount as of the date of this Agreement or as increased during the course of
his employment with the Company, excluding any reduction generally applicable to
all senior executives provided, however, that such exclusion shall not apply if
the material diminution in the Executive’s base compensation occurs within
(A) 60 days prior to the consummation of a Change in Control where such Change
in Control was under consideration at the time of Executive’s Termination Date
or (B) twelve (12) months after the date upon which such a Change in Control
occurs;
          (ii) a material diminution in the Executive’s authority, duties or
responsibilities;
          (iii) a requirement that that the Executive report to a corporate
officer or employee of the Company instead of reporting directly to the Board;
          (iv) a material diminution in the budget over which the Executive
retains authority;
          (v) a material change in the geographic location at which the
Executive must perform services; or
          (vi) any action or inaction that constitutes a material breach by the
Company of the agreement under which the Executive performs services;
     provided, however, that for the Executive to be able to terminate his
employment with the Company on account of Good Reason he must provide notice of
the occurrence of the event constituting Good Reason and his desire to terminate
his employment with the Company on account of such within ninety (90) days
following the initial existence of the condition constituting Good Reason, and
the Company must have a period of thirty (30) days following receipt of such
notice to cure the condition. If the Company does not cure the event
constituting Good Reason within such thirty (30) day period, the Executive’s
Termination Date shall be the day immediately following the end of such thirty
(30) day period, unless the Company provides for an earlier Termination Date.
          (h) “Termination Date” means the last day of Executive’s employment
with the Company.
          (i) “Termination of Employment” means the termination of Executive’s
active employment relationship with the Company.

3



--------------------------------------------------------------------------------



 



     2. Termination Unrelated to a Change in Control .
          (a) Involuntary Termination Unrelated to a Change in Control. In the
event of: (i) an involuntary termination of Executive’s employment by the
Company for any reason other than Cause, death or Disability, or
(ii) Executive’s resignation for Good Reason, and if Section 3 does not apply,
Executive shall be entitled to the benefits provided in subsection (b) of this
Section 2.
          (b) Compensation Upon Termination Unrelated to a Change in Control.
Subject to the provisions of Section 5 hereof, in the event a termination
described in subsection (a) of this Section 2 occurs, the Company shall provide
Executive with the following, provided that Executive executes and does not
revoke the Release (as defined in Section 5):
          (i) 3.375 times Annual Base Salary paid in a single lump sum cash
payment on the sixtieth (60th) day following Executive’s Termination Date.
          (ii) For a period of up to twelve (12) months following Executive’s
Termination Date, Executive and where applicable, Executive’s spouse and
eligible dependents, will continue to be eligible to receive medical coverage
under the Company’s medical plans in accordance with the terms of the applicable
plan documents; provided, that in order to receive such continued coverage at
such rates, Executive will be required to pay the applicable premiums to the
plan provider, and the Company will reimburse the Executive, within 60 days
following the date such monthly premium payment is due, an amount equal to the
monthly COBRA premium payment, less applicable tax withholdings. Notwithstanding
the foregoing, if Executive obtains full-time employment during this twelve
(12) month period, Executive must notify the Company and no further
reimbursements will be paid by the Company to the Executive pursuant to this
subsection. In addition, if Executive does not pay the applicable monthly COBRA
premium for a particular month at any time during the twelve(12) month period,
no further reimbursements will be paid by the Company to the Executive pursuant
to this subsection.
          (iii) With respect to any outstanding Company stock options held by
the Executive as of his Termination Date that are not vested and exercisable as
of such date, the Company shall accelerate that portion of the Executive’s stock
options, if any, which would have vested and become exercisable within the one
year period after the Executive’s Termination Date, such options (as well as any
outstanding stock options that previously became vested and exercisable) to
remain exercisable, notwithstanding anything in any other agreement governing
such options, until the earlier of (A) a period of one year after the
Executive’s Termination Date, or (B) the original term of the option. Except as
provided in this Section 2(b)(iii) and in Section 3(b)(iii) below, any portion
of Executive’s outstanding stock options that are not vested and exercisable as
of Executive’s Termination Date shall terminate.

4



--------------------------------------------------------------------------------



 



          (iv) With respect to any restricted stock units representing shares of
Company common stock (“Restricted Stock Units”) held by the Executive that are
unvested at the time of his Termination Date, the number of unvested Restricted
Stock Units that would have vested within the one year period after the
Executive’s Termination Date shall vest. Except as provided in this
Section 2(b)(iv) and in Section 3(b)(iv) below, any Restricted Stock Units that
are not vested as of Executive’s Termination Date shall terminate.
          (v) Executive shall receive any amounts earned, accrued or owing but
not yet paid to Executive as of his Termination Date, payable in a lump sum, and
any benefits accrued or earned in accordance with the terms of any applicable
benefit plans and programs of the Company.
     3. Termination Related to a Change in Control.
          (a) Involuntary Termination Relating to a Change in Control. In the
event Executive’s employment is terminated on account of (i) an involuntary
termination by the Company for any reason other than Cause, death or Disability,
or (ii) the Executive voluntarily terminates employment with the Company on
account of a resignation for Good Reason, in either case that occurs (x) at the
same time as, or within the twelve (12) month period following, the consummation
of a Change in Control or (y) within the sixty (60) day period prior to the date
of a Change in Control where the Change in Control was under consideration at
the time of Executive’s Termination Date, then Executive shall be entitled to
the benefits provided in subsection (b) of this Section 3.
          (b) Compensation Upon Involuntary Termination Relating to a Change in
Control. Subject to the provisions of Section 5 hereof, in the event a
termination described in subsection (a) of this Section 3 occurs, the Company
shall provide that the following be paid to the Executive after his Termination
Date, provided that Executive executes and does not revoke the Release:
          (i) 4.5 times Annual Base Salary paid in a single lump sum cash
payment on the sixtieth (60th) day following Executive’s Termination Date.
Notwithstanding the foregoing, to the extent Executive is entitled to receive
the severance benefit payable pursuant to Section 2(b)(i) as a result of a
qualifying termination prior to a Change in Control and then becomes entitled to
receive the severance benefit payable pursuant to this Section 3 as a result of
the Change in Control that was considered at the time of Executive’s Termination
Date becoming consummated within sixty (60) days following Executive’s
Termination Date, Executive shall not receive the severance benefit payable
pursuant to Section 2(b)(i) of this Agreement, but instead shall receive the
severance benefit payable pursuant to this Section 3(b)(i) on the sixtieth
(60th) day following Executive’s Termination Date.

5



--------------------------------------------------------------------------------



 



          (ii) For a period of up to twelve (12) months following Executive’s
Termination Date, Executive and where applicable, Executive’s spouse and
eligible dependents, will continue to be eligible to receive medical coverage
under the Company’s medical plans in accordance with the terms of the applicable
plan documents; provided, that in order to receive such continued coverage at
such rates, Executive will be required to pay the applicable premiums to the
plan provider, and the Company will reimburse the Executive, within sixty
(60) days following the date such monthly premium payment is due, an amount
equal to the monthly COBRA premium payment, less applicable tax withholdings.
Notwithstanding the foregoing, if Executive obtains full-time employment during
this twelve (12) month period, Executive must notify the Company and no further
reimbursements will be paid by the Company to the Executive pursuant to this
subsection. In addition, if Executive does not pay the applicable monthly COBRA
premium for a particular month at any time during the twelve(12) month period,
no further reimbursements will be paid by the Company to the Executive pursuant
to this subsection. Notwithstanding the foregoing, to the extent Executive is
entitled to receive the severance benefit provided pursuant to Section 2(b)(ii)
of the Agreement as a result of a qualifying termination prior to a Change in
Control, if Executive becomes entitled to receive the severance benefits payable
pursuant to this Section 3 as a result of the Change in Control that was
considered at the time of Executive’s Termination Date becoming consummated
within sixty (60) days following Executive’s Termination Date, Executive shall
be entitled to receive the severance benefit provided pursuant to this clause
(ii) and not the benefit provided pursuant to Section 2(b)(ii).
          (iii) With respect to any outstanding Company stock options held by
the Executive as of his Termination Date, the Company shall fully accelerate the
vesting and exercisability of such stock options, so that all such stock options
shall be fully vested and exercisable as of Executive’s Termination Date, such
options (as well as any outstanding stock options that previously became vested
and exercisable) to remain exercisable, notwithstanding anything in any other
agreement governing such options, until the earlier of (A) a period of one year
after the Executive’s Termination Date, or (B) the original term of the option.
Notwithstanding the foregoing, to the extent Executive is entitled to receive
the vesting and exercisability acceleration provided pursuant to
Section 2(b)(iii) of the Agreement as a result of a qualifying termination prior
to a Change in Control, if Executive becomes entitled to receive the severance
benefits payable pursuant to this Section 3 as a result of the Change in Control
that was considered at the time of Executive’s Termination Date becoming
consummated within sixty (60) days following Executive’s Termination Date, any
outstanding stock options that did not become vested and exercisable pursuant to
Section 2(b)(iii) shall become vested and exercisable as of the date of the
Change in Control; provided, however, if a Change in Control does not occur
within sixty (60) days following Executive’s Termination Date, any stock options
held by Executive that are not vested and exercisable shall terminate as of the
sixtieth (60th) day following Executive’s Termination Date or the end of the
term, if earlier.

6



--------------------------------------------------------------------------------



 



          (iv) With respect to any Restricted Stock Units held by the Executive
that are unvested at the time of his Termination Date, all such unvested
Restricted Stock Units shall vest . Notwithstanding the foregoing, to the extent
Executive is entitled to receive the vesting acceleration provided pursuant to
Section 2(b)(iv) of the Agreement as a result of a qualifying termination prior
to a Change in Control, if Executive becomes entitled to receive the severance
benefits payable pursuant to this Section 3 as a result of the Change in Control
that was considered at the time of Executive’s Termination Date becoming
consummated within sixty (60) days following Executive’s Termination Date, any
outstanding Restricted Stock Units that did not become vested pursuant to
Section 2(b)(iv) shall become vested as of the date of the Change in Control;
provided, however, if a Change in Control does not occur within sixty (60) days
following Executive’s Termination Date, any Restricted Stock Units held by
Executive that are not vested shall terminate as of the sixtieth (60th) day
following Executive’s Termination Date.
          (v) Executive shall receive any amounts earned, accrued or owing but
not yet paid to Executive as of his Termination Date, payable in a lump sum, and
any benefits accrued or earned in accordance with the terms of any applicable
benefit plans and programs of the Company.
     (c) Consequence of a Change in Control. Notwithstanding the terms of the
Symantec 2004 Executive Incentive Plan (the “2004 Plan”), if, as of the date of
a Change in Control, Executive holds stock options issued under the 2004 Plan
that are not vested and exercisable, such stock options shall become fully
vested and exercisable as of the date of the Change in Control if the acquirer
does not agree to assume or substitute for equivalent stock options such
outstanding stock options.
     4. Termination of Employment on Account of Disability, Death, Cause or
Voluntarily Without Good Reason.
          (a) Termination on Account of Disability. Notwithstanding anything in
this Agreement to the contrary, if Executive’s employment terminates on account
of Disability, Executive shall be entitled to receive disability benefits under
any disability program maintained by the Company that covers Executive, and
Executive shall not be considered to have terminated employment under this
Agreement and shall not receive benefits pursuant to Sections 2 and 3 hereof
except for the following:
          (i) For a period of up to twelve (12) months following Executive’s
Termination Date, Executive and where applicable, Executive’s spouse and
eligible dependents, will continue to be eligible to receive medical coverage
under the Company’s medical plans in accordance with the terms of the applicable
plan documents; provided, that in order to receive such continued coverage at
such rates, Executive will be required to pay the applicable

7



--------------------------------------------------------------------------------



 



premiums to the plan provider, and the Company will reimburse the Executive,
within 60 days following the date such monthly premium payment is due, an amount
equal to the monthly COBRA premium payment, less applicable tax withholdings.
Notwithstanding the foregoing, if Executive obtains full-time employment during
this twelve (12) month period, Executive must notify the Company and no further
reimbursements will be paid by the Company to the Executive pursuant to this
subsection. In addition, if Executive does not pay the applicable monthly COBRA
premium for a particular month at any time during the twelve (12) month period,
no further reimbursements will be paid by the Company to the Executive pursuant
to this subsection.
          (ii) With respect to any outstanding Company stock options held by the
Executive as of his Termination Date, such options to remain exercisable,
notwithstanding anything in any other agreement governing such options, until
the earlier of (A) a period of one year after the Executive’s Termination Date,
or (B) the original term of the option.
          (b) Termination on Account of Death. Notwithstanding anything in this
Agreement to the contrary, if Executive’s employment terminates on account of
death, Executive shall be entitled to receive death benefits under any death
benefit program maintained by the Company that covers Executive, and Executive
shall not be considered to have terminated employment under this Agreement and
shall not receive benefits pursuant to Sections 2 and 3 hereof except that with
respect to any outstanding Company stock options held by the Executive as of his
Termination Date, such options to remain exercisable, notwithstanding anything
in any other agreement governing such options, until the earlier of (A) a period
of one year after the Executive’s Termination Date, or (B) the original term of
the option.
          (c) Termination on Account of Cause. Notwithstanding anything in this
Agreement to the contrary, if Executive’s employment terminates by the Company
on account of Cause, Executive shall not be considered to have terminated
employment under this Agreement and shall not receive benefits pursuant to
Sections 2 and 3 hereof.
          (d) Termination on Account of Voluntary Resignation Without Good
Reason. Notwithstanding anything in this Agreement to the contrary, if
Executive’s employment terminates on account of a resignation by Executive for
no reason or any reason other than on account of Good Reason, Executive shall
not be considered to have terminated employment under this Agreement and shall
not receive benefits pursuant to Sections 2 and 3 hereof.
     5. Release. Notwithstanding the foregoing, no payments under this Agreement
shall be made unless Executive executes, and does not revoke, the Company’s
standard written release, substantially in the form as attached hereto as Annex
A, (the “Release”), of any and all claims against the Company and all related
parties with respect to all matters arising out of Executive’s employment by the
Company (other than entitlements under the terms of this Agreement or under any
other plans or programs of

8



--------------------------------------------------------------------------------



 



the Company in which Executive participated and under which Executive has
accrued or become entitled to a benefit) or a termination thereof.
     6. No Mitigation Obligation. Executive shall not be required to mitigate
the amount of any payment or benefit provided for in this Agreement by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for herein be reduced by any compensation earned by other employment or
otherwise.
     7. Employment Rights. Nothing expressed or implied in this Agreement will
create any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company or any subsidiary prior to or
following any Change in Control.
     8. Tax Matters
     (a) Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.
     (b) Parachute Excise Tax. In the event that any amounts payable under this
Agreement or otherwise to Executive would (i) constitute “parachute payments”
within the meaning of section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), or any comparable successor provisions and (ii) but for
this Subsection (b) would be subject to the excise tax imposed by section 4999
of the Code or any comparable successor provisions (the “Excise Tax”), then such
amounts payable to Executive hereunder shall be either:
          (i) Provided to Executive in full; or

          (ii) Provided to Executive to the maximum extent that would result in
no portion of such benefits being subject to the Excise Tax;
whichever of the foregoing amounts, when taking into account applicable federal,
state, local and foreign income and employment taxes, the Excise Tax and any
other applicable taxes, results in the receipt by Executive, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under the Excise Tax. Unless the Company
and Executive otherwise agree in writing, any determination required under this
Subsection (b) shall be made in writing in good faith by a nationally recognized
accounting firm (the “Accountants”). In the event of a reduction in benefits
hereunder, the reduction of the total payments shall apply as follows, unless
otherwise agreed in writing and such agreement is in compliance with section
409A of the Code: (i) first, any cash severance payments due under this
Agreement shall be reduced, with the last such payment due first forfeited and
reduced, and sequentially thereafter working from the next last payment, and
(ii) second, any acceleration of vesting of any equity shall remain as
originally scheduled to vest, with the tranche that would vest last (without any
such acceleration) first remaining as originally scheduled to vest. For purposes
of making the calculations required by this Subsection (b), the Accountants may
make reasonable assumptions and approximations concerning

9



--------------------------------------------------------------------------------



 



applicable taxes and may rely on reasonable, good-faith interpretations
concerning the application of the Code and other applicable legal authority. The
Company and Executive shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Subsection (b). The Company shall bear all costs that
the Accountants may reasonably incur in connection with any calculations
contemplated by this Subsection (b).
If, notwithstanding any reduction described in this Subsection (b), the Internal
Revenue Service (“IRS”) determines that Executive is liable for the Excise Tax
as a result of the receipt of amounts payable under this Agreement or otherwise
as described above, then Executive shall be obligated to pay back to the
Company, within thirty (30) days after a final IRS determination or, in the
event that Executive challenges the final IRS determination, a final judicial
determination, a portion of such amounts equal to the Repayment Amount. The
“Repayment Amount” with respect to the payment of benefits shall be the smallest
such amount, if any, that is required to be paid to the Company so that
Executive’s net after-tax proceeds with respect to any payment of benefits
(after taking into account the payment of the Excise Tax and all other
applicable taxes imposed on such payment) are maximized. The Repayment Amount
with respect to the payment of benefits shall be zero if a Repayment Amount of
more than zero would not result in Executive’s net after-tax proceeds with
respect to the payment of such benefits being maximized. If the Excise Tax is
not eliminated pursuant to this paragraph, Executive shall pay the Excise Tax.
Notwithstanding any other provision of this Subsection (b), if (i) there is a
reduction in the payment of benefits as described in this Subsection (b),
(ii) the IRS later determines that Executive is liable for the Excise Tax, the
payment of which would result in the maximization of Executive’s net after-tax
proceeds (calculated as if Executive’s benefits had not previously been
reduced), and (iii) Executive pays the Excise Tax, then the Company shall pay to
Executive those benefits which were reduced pursuant to this Subsection (b) as
soon as administratively possible after Executive pays the Excise Tax, so that
Executive’s net after-tax proceeds with respect to the payment of benefits are
maximized.
     9. Term of Agreement. This Agreement shall continue in full force and
effect until the third anniversary of the Effective Date (the “Initial Term”),
and shall automatically renew for additional one (1) year renewal periods (a
“Renewal Term”) if Executive is employed by the Company on the last day of the
Initial Term and on each Renewal Term; provided, however, that within the sixty
(60) to ninety (90) day period prior to the expiration of the Initial Term or
any Renewal Term, at its discretion, the Board, may propose, for consideration
by Executive, such amendments to the Agreement as it deems appropriate. If
Executive’s employment with the Company terminates during the Initial Term or a
Renewal Term, this Agreement shall remain in effect until all of the obligations
of the parties hereunder are satisfied or have expired.

10



--------------------------------------------------------------------------------



 



     10. Successors and Binding Agreement.
          (a) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business or assets of the Company, by agreement
in form and substance reasonably satisfactory to the Executive, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement will be binding upon and inure to the benefit of the
Company and any successor to the Company, including without limitation any
persons acquiring directly or indirectly all or substantially all of the
business or assets of the Company whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor will thereafter be deemed the
“Company” for the purposes of this Agreement), but will not otherwise be
assignable, transferable or delegable by the Company.
          (b) This Agreement will inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees. This Agreement will supersede the
provisions of any employment, severance or other agreement between the Executive
and the Company that relate to any matter that is also the subject of this
Agreement, and such provisions in such other agreements will be null and void.
          (c) This Agreement is personal in nature and neither of the parties
hereto will, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 10(a) and 10(b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by the Executive’s will or by
the laws of descent and distribution and, in the event of any attempted
assignment or transfer contrary to this Section 10(c), the Company will have no
liability to pay any amount so attempted to be assigned, transferred or
delegated.
     11. Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five (5) business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx or UPS,
addressed to the Company (to the attention of the Secretary of the Company) at
its principal executive office and to the Executive at his principal residence,
or to such other address as any party may have furnished to the other in writing
and in accordance herewith, except that notices of changes of address will be
effective only upon receipt.
     12. Section 409A of the Code.
          (a) Interpretation. Notwithstanding the other provisions hereof, this
Agreement is intended to comply with the requirements of section 409A of the
Code, to

11



--------------------------------------------------------------------------------



 



the extent applicable, and this Agreement shall be interpreted to avoid any
penalty sanctions under section 409A of the Code. Accordingly, all provisions
herein, or incorporated by reference, shall be construed and interpreted to
comply with section 409A of the Code and, if necessary, any such provision shall
be deemed amended to comply with section 409A of the Code and regulations
thereunder. If any payment or benefit cannot be provided or made at the time
specified herein without incurring sanctions under section 409A of the Code,
then such benefit or payment shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. Any amount payable under
this Agreement that constitutes deferred compensation subject to section 409A of
the Code shall be paid at the time provided under this Agreement or such other
time as permitted under section 409A of the Code. No interest will be payable
with respect to any amount paid within a time period permitted by, or delayed
because of, section 409A of the Code. All payments to be made upon a termination
of employment under this Agreement that are deferred compensation may only be
made upon a “separation from service” under section 409A of the Code. For
purposes of section 409A of the Code, each payment made under this Agreement
shall be treated as a separate payment. In no event may Executive, directly or
indirectly, designate the calendar year of payment.
          (b) Payment Delay. To the maximum extent permitted under section 409A
of the Code, the severance benefits payable under this Agreement are intended to
comply with the “short-term deferral exception” under Treas. Reg.
§1.409A-1(b)(4), and any remaining amount is intended to comply with the
“separation pay exception” under Treas. Reg. §1.409A-1(b)(9)(iii); provided,
however, any amount payable to Executive during the six (6) month period
following Executive’s Termination Date that does not qualify within either of
the foregoing exceptions and constitutes deferred compensation subject to the
requirements of section 409A of the Code, then such amount shall hereinafter be
referred to as the “Excess Amount.” If at the time of Executive’s separation
from service, the Company’s (or any entity required to be aggregated with the
Company under section 409A of the Code) stock is publicly-traded on an
established securities market or otherwise and Executive is a “specified
employee” (as defined in section 409A of the Code and determined in the sole
discretion of the Company (or any successor thereto) in accordance with the
Company’s (or any successor thereto) “specified employee” determination policy),
then the Company shall postpone the commencement of the payment of the portion
of the Excess Amount that is payable within the six (6) month period following
Executive’s Termination Date with the Company (or any successor thereto) for six
(6) months following Executive’s Termination Date with the Company (or any
successor thereto). The delayed Excess Amount shall be paid in a lump sum to
Executive within ten (10) days following the date that is six (6) months
following Executive’s Termination Date with the Company (or any successor
thereto). If Executive dies during such six (6) month period and prior to the
payment of the portion of the Excess Amount that is required to be delayed on
account of section 409A of the Code, such Excess Amount shall be paid to the
personal representative of Executive’s estate within sixty (60) days after
Executive’s death.

12



--------------------------------------------------------------------------------



 



          (c) Reimbursements. All reimbursements provided under this Agreement
shall be made or provided in accordance with the requirements of section 409A of
the Code, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during Executive’s lifetime (or during a
shorter period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the taxable
year following the year in which the expense is incurred, and (iv) the right to
reimbursement is not subject to liquidation or exchange for another benefit. Any
tax gross up payments to be made hereunder shall be made not later than the end
of Executive’s taxable year next following Executive’s taxable year in which the
related taxes are remitted to the taxing authority.
     13. Governing Law. The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of California, without giving effect to
the principles of conflict of laws of such State.
     14. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances will not be affected, and
the provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.
     15. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, expressed or implied with respect to the subject matter hereof
have been made by either party that are not set forth expressly in this
Agreement. References to Sections are to references to Sections of this
Agreement. Any reference in this Agreement to a provision of a statute, rule or
regulation will also include any successor provision thereto.
     16. Survival. Notwithstanding any provision of this Agreement to the
contrary, the parties’ respective rights and obligations under Sections 2 and 3,
will survive any termination or expiration of this Agreement or the termination
of the Executive’s employment for any reason whatsoever
     17. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same agreement.

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

      SYMANTEC CORPORATION
 
   
By:
  /s/ Scott Taylor
 
   
Name:
  Scott Taylor
Title:
  EVP, General Counsel and Secretary
 
    EXECUTIVE
 
    /s/ Enrique Salem  

14



--------------------------------------------------------------------------------



 



Annex A
RELEASE OF CLAIMS
     This Release of Claims (“Agreement”) is made by and between Symantec
Corporation (“Symantec”) and                      .
     WHEREAS, you have agreed to enter into a release of claims in favor of
Symantec upon certain events specified in the Executive Employment Agreement by
and between Symantec and you;
     NOW, THEREFORE, in consideration of the mutual promises made herein,
Symantec and you agree as follows:
1. Termination Date. This means the last day of your employment with Symantec.
2. Acknowledgement of Payment of Wages. You acknowledge that Symantec has paid
you all accrued wages, salary, bonuses, accrued but unused vacation pay and any
similar payment due and owing.
3. Confidential Information. You hereby acknowledge that you are bound by all
confidentiality agreements that you entered into with Symantec and/or any and
all past and current parent, subsidiary, related, acquired and affiliated
companies, predecessors and successors thereto (which agreements are
incorporated herein by this reference), that as a result of your employment you
have had access to the Confidential Information (as defined in such
agreement(s)), that you will hold all such Confidential Information in strictest
confidence and that you may not make any use of such Confidential Information on
behalf of any third party. You further confirm that on or before the Termination
Date you will deliver to Symantec all documents and data of any nature
containing or pertaining to such Confidential Information and that you will not
take with you any such documents or data or any reproduction thereof.
4. Release and Waiver of All Claims. You waive any limitation on this release
under California Civil Code Section 1542 which provides that a general release
does not extend to claims which a person does not know or suspect to exist in
his favor at the time of executing the release which, if known, must have
materially affected his/her decision to grant the release. In consideration of
the benefits provided in this Agreement, you release Symantec, and any and all
past, current and future parent, subsidiary, related and affiliated companies,
predecessors and successors thereto, as well as their officers, directors,
shareholders, agents, employees, affiliates, representatives, attorneys,
insurers, successors and assigns, from any and all claims, liability, damages or
causes of action whatsoever, whether known or unknown, which exist or may in the
future exist arising from or relating to events, acts or omissions on or before
the Effective Date of this Agreement, other than those rights which as a matter
of law cannot be waived.
You understand and acknowledge that this release includes, but is not limited to
any claim for reinstatement, re-employment, damages, attorney fees, stock
options, bonuses or additional compensation in any form, and any claim,
including but not limited to those arising under tort, contract and local, state
or federal statute, including but not limited to Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Post Civil War Civil Rights Act
(42 U.S.C. 1981-88), the Equal Pay Act, the Age Discrimination in

15



--------------------------------------------------------------------------------



 



Employment Act, the Americans with Disabilities Act, the Vietnam Era Veterans
Readjustment Assistance Act, the Fair Labor Standards Act, the Family Medical
Leave Act of 1993, the Uniformed Services Employment and Re-employment Rights
Act, the Employee Retirement Income Security Act of 1974, and the civil rights,
employment, and labor laws of any state and any regulation under such
authorities relating to your employment or association with Symantec or the
termination of that relationship. You also acknowledge that you are waiving and
releasing any rights you may have under the Age Discrimination in Employment Act
(ADEA) and that this waiver and release is knowing and voluntary. You
acknowledge that (1) you have been, and hereby are, advised in writing to
consult with an attorney prior to executing this Agreement; (2) as consideration
for executing this Agreement, you have received additional benefits and
compensation of value to which you would otherwise not be entitled, and (3) by
signing this Agreement, you will not waive rights or claims under the Act which
may arise after the execution of this Agreement; and (4) you have twenty-one
(21) calendar days within which to consider this Agreement and in the event you
sign the Agreement prior to 21days, you do so voluntarily. Once you have
accepted the terms of this Agreement, you will have an additional seven
(7) calendar days in which to revoke such acceptance. To revoke, you must send a
written statement of revocation to the Vice President of Human Resources. If you
revoke within seven (7) days, you will receive no benefits under this Agreement.
In the event you do not exercise your right to revoke this Agreement, the
Agreement shall become effective on the date immediately following the seven-day
(7) waiting period described above.
5. No Pending or Future Lawsuits. You represent that you have no lawsuits,
claims, or actions pending in your name or on behalf of any other person or
entity, against Symantec or any other person or entity referred to herein. You
also represent that you do not intend to bring any claims on your own behalf or
on behalf of any other person or entity against Symantec or any other person or
entity referred to herein.
6. Non disparagement. You agree that you will not, whether orally or in writing,
make any disparaging statements or comments, either as fact or as opinion, about
Symantec or its products and services, business, technologies, market position,
agents, representatives, directors, officers, shareholders, attorneys,
employees, vendors, affiliates, successors or assigns, or any person acting by,
through, under or in concert with any of them.

6b. Additional Terms

A.   Legal and Equitable Remedies. You agree that Symantec shall have the right
to enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief without prejudice to any other rights or
remedies Symantec may have at law or in equity for breach of this Agreement.  
B.   Attorney’s Fees. If any action at law or in equity is brought to enforce
the terms of this Agreement, the prevailing party shall be entitled to recover
from the other party its reasonable attorneys’ fees, costs and expenses at trial
or arbitration and any appeal therefrom, in addition to any other relief to
which such prevailing party may be entitled.

16



--------------------------------------------------------------------------------



 



C.   Non-Disclosure. You agree to keep the contents, terms and conditions of
this Agreement confidential; provided, however that you may disclose this
Agreement with your spouse, attorneys, and accountants, or pursuant to subpoena
or court order. Any breach of this non-disclosure paragraph is a material breach
of this Agreement.   D.   No Admission of Liability. This Agreement is not, and
the parties shall not represent or construe this Agreement, as an admission or
evidence of any wrongdoing or liability on the part of Symantec, its officers,
shareholders, directors, employees, subsidiaries, affiliates, divisions,
successors or assigns. Neither party shall attempt to admit this Agreement into
evidence for any purpose in any proceeding except in a proceeding to construe or
enforce the terms of this Agreement.   E.   Entire Agreement. This Agreement
along with the Executive Employment Agreement, the Intellectual Property and
Confidentiality Agreement, and your written equity award agreements with
Symantec, constitutes the entire agreement between you and Symantec with respect
to your separation from Symantec and supersedes all prior negotiations and
agreements, whether written or oral, relating to its subject matter.   F.  
Modification/Successors. This Agreement may not be altered, amended, modified,
or otherwise changed in any respect except by another written agreement that
specifically refers to this Agreement, and that is duly executed by you and an
authorized representative of Symantec. This Agreement shall be binding upon your
heirs, executors, administrators and other legal representatives and may be
assigned and enforced by Symantec, its successors and assigns.   G.  
Severability. The provisions of this Agreement are severable. If any provision
of this Agreement or its application is held invalid, the invalidity shall not
affect other obligations, provisions, or applications of this Agreement that can
be given effect without the invalid obligations, provisions, or applications.  
H.   Waiver. The failure of either party to demand strict performance of any
provision of this Agreement shall not constitute a waiver of any provision,
term, covenant, or condition of this agreement or of the right to demand strict
performance in the future.   I.   Governing Law and Jurisdiction. This Agreement
shall be interpreted and enforced in accordance with the laws of the State of
California. The exclusive jurisdiction for any action to interpret or enforce
this Agreement shall be the State of California.   J.   Counterparts. This
Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and same instrument.  
K.   Voluntary Execution of Agreement. This Agreement is executed voluntarily
and without any duress or undue influence on the part of the Parties hereto,
with the full intent of releasing all claims. You acknowledge that:

  a.   You have read this Agreement;     b.   You understand the terms and
consequences of this Agreement and the releases it contains;

17



--------------------------------------------------------------------------------



 



  c.   You have been advised to consult with an attorney prior to executing this
Agreement     d.   You knowingly and voluntarily agree to all the terms in this
Agreement and;     e.   You knowingly and voluntarily intend to be bound by this
Agreement.

                 
Sign:
          Dated:    
 
               
 
                Symantec Corporation            
By
          Dated:    
 
               

18